Order entered October 24, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00482-CR

                 KRISTIAN MICHAEL WRIGHT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 33838CR

                                      ORDER

      Before the Court is appellant’s October 20, 2022 third motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by October 28, 2022. If appellant fails to file his brief by October 28,

2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   LANA MYERS
                                                    JUSTICE